Title: To Thomas Jefferson from Walter Case, 26 February 1823
From: Case, Walter
To: Jefferson, Thomas


Sir
New Burgh
February 26 1823—
You will probably recollect that in the month of December last I called upon you in Company with two other gentlemen on my way to North Carolina with letters from Judge Spencer Governor Clinton Doctor Mitchell & others—The object of my Journey was to ascertain the practicability of forming a settlement of Northern People on the highlands of North Carolina in the County of Rutherford—The Country is healthy & elegantly watered The Climate is delightfull and the soil  of the same kind as that about Monticello & is represented as being naturally productive for Wheat Corn Cotton & tobacco as the value of those lands in the opinion of Northern Planters who have been for many years accustomed to the use of Plaister of Paris would greatly depend on the effects of that manure you would confer a lasting favor on me and many others by informing me whether in Virginia it is beneficial as a manure on the red lands & also whether those red lands are congenial to the growth of red clover which is much used as a manure in this State—The experiment with Plaister and Clover has not yet been tried at Rutherford & I am not acquainted with any other person from whom I could derive the information—I am well aware of the importance of your time to yourself & your fellow Citizens & therefore request that when perfectly convenient you will give me the information desired and not till thenI Remain Sir with great Respect yoursWalter C